F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JUL 14 2000
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    INGRID FLORES-GONZALEZ,

                Petitioner,

    v.                                                    No. 00-9520
                                                     (BIA No. A70 963 102)
    IMMIGRATION &                                     (Petition for Review)
    NATURALIZATION SERVICE,

                Respondent.


                              ORDER AND JUDGMENT *


Before EBEL, KELLY, and BRISCOE, Circuit Judges.




         This matter is before the court on petitioner’s motion for stay pending a

decision from this court on her petition for review of a final order of deportation.

Before we address the merits of the stay motion, as a threshold matter we

consider whether we have jurisdiction over the underlying petition for review.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
See Desktop Direct, Inc. v. Digital Equip. Corp., 993 F.2d 755, 756-57 (10th Cir.

1993), aff’d on other grounds, 511 U.S. 863 (1994).

       The statute governing judicial review of orders of removal dictates that

“[t]he petition for review must be filed not later than 30 days after the date of the

final order of removal.” 8 U.S.C. § 1252(b)(1). The Board of Immigration

Appeals (BIA) affirmed the Immigration Judge’s denial of asylum and

withholding of removal on May 30, 2000. Petitioner filed her petition for review

in this court on June 30, 2000, thirty-one days after the BIA entered the final

order of deportation. Because the petition for review was filed out of time, we

have no jurisdiction to consider the petition.     See Stajic v. INS , 961 F.2d 403, 404

(2d Cir. 1992). Consequently, the stay motion must be denied.

       The petition for review is DISMISSED, and the motion for stay is denied.



                                                         ENTERED FOR THE COURT
                                                         PER CURIAM




                                             -2-